The opinion of the court was delivered by
Nicholls, O. J.
The pleadings and issues in this case are similar to those in the case of State of Louisiana ex rel. B. J. Kuhlman vs. Emile Rost, Judge, et al., No. 11,599, ante, p. 53. The decision in that case controls the present one.
For the reasons therein assigned, it is ordered, adjudged and decreed that the writ of prohibition which issued in the present matter be perpetuated, and that the injunction granted by the Judge of the Twenty-first Judicial District Court of the State of Louisiana, for the parish of St. Charles, in the matter of R. P. LeSassier vs. A. E. Picard, No. 78 on the docket of that court, be and the same is hereby set aside and discharged.
Rehearing refused.